Opinion issued May 9, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00161-CV
____________

IN THE INTEREST OF K.A.G., L.L.G., B.E.G., AND N.G.,  MINOR CHILDREN




On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 8018749



O P I N I O N
 Appellant, the Office of the Attorney General, has filed a motion to dismiss this
appeal.  The motion is in writing, signed by an assistant attorney general.  The Court
has not yet issued an opinion.  Accordingly, the motion is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(2).
	The Office of the Attorney General is exempt from the payment of appellate
filing fees.  See Tex. Fam. Code Ann. § 231.204(6) (Vernon Supp. 2002).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Jennings and Radack.
Do not publish. Tex. R. App. P. 47.